In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00076-CV


                                IN RE C.F., Relator



                                 Original Proceeding
                           Trial Court No. 233-559650-14


                           WRIT OF COMMITMENT

TO ANY SHERIFF OR CONSTABLE IN THE STATE OF TEXAS:

      In trial court cause number 233-559650-14, pending in the 233rd District Court

of Tarrant County, Texas, styled In the Interest of K.N.F., A Child, C.F., relator, was

adjudged in contempt of court and ordered confined in the county jail of Tarrant

County, Texas.

      In proceeding number 02-20-00076-CV in the Court of Appeals for the Second

District of Texas, styled In re C.F., this court stated that it was of the tentative

opinion that relator was entitled to the relief sought or that a serious question

concerning the relief required further consideration and ordered her released on her
own recognizance pending a final determination of relator’s petition for writ of

habeas corpus.

      On this day, this court has made a final determination of relator’s petition for

writ of habeas corpus: this court has modified the trial court’s February 14, 2020

contempt order to delete the language in the order denying good-conduct time credit,

but DENIED relator’s petition for writ of habeas corpus in all other respects.

      You are commanded to take C.F. into your custody and commit her to the

county jail of Tarrant County, Texas, to be confined in accordance with the attached

contempt order originally issued by the trial court on February 14, 2020 (subject to

this court’s modification of that order to delete the language denying good-conduct

time credit) and the “Corrected Order of Commitment/Work Release” originally

issued by the trial court on February 19, 2020, or until she is otherwise legally

discharged.

      Execute and return this Writ of Commitment to this court at 401 W. Belknap

Street, Suite 9000, Fort Worth, Tarrant County, Texas 76196, within ninety days from

this date, showing you have executed it.

      Issued March 24, 2020.

                                           DEBRA SPISAK, CLERK


                                           By: Rose M. Stewart, Deputy Clerk




                                      2
                           OFFICER’S RETURN

      Delivered to me on __________________________, 20___ at ___.m. and

executed   on   ________________________,       20___   at   ___.m.   by   taking

________________________ into custody and committing her to the county jail of

_________________ County, Texas.



                                       ______________________________
                                       [SHERIFF’S NAME]


                                       By:__________________________
                                             Deputy




                                   3